Exhibit 10.4

THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT dated as of March 5, 2013
(this “Third Amendment”) is entered into by and among Endeavour International
Corporation, a Nevada corporation (“Holdings”), Endeavour Energy UK Limited, a
United Kingdom private limited company (the “Borrower”), the Lenders party
hereto and Cyan Partners, LP, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement referred
to below.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders from time to time party thereto and
the Administrative Agent are parties to the Credit Agreement dated as of
April 12, 2012 (as amended by the First Amendment to Credit Agreement; U.S.
Security Agreement and Subsidiaries Guaranty dated as of May 31, 2012 and the
Second Amendment to Credit Agreement dated as of October 10, 2012, as the same
may be further amended, restated, supplemented and/or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Credit Agreement Amendments.

(a) On the Third Amendment Effective Date (as defined below), (x) a portion of
the Existing Commitment of each Lender shall be automatically converted on such
date into a Non-Extended Commitment of such Lender hereunder denominated in
Dollars in an aggregate amount equal to the Non-Extended Commitment of such
Lender and (y) a portion of the Existing Commitment of each Lender shall be
automatically converted on such date into an Extended Commitment of such Lender
hereunder denominated in Dollars in an aggregate amount equal to the Extended
Revolving Credit Extension Amount of such Lender.

(b) The Credit Agreement is hereby amended to incorporate the changes reflected
in the redline version of the Credit Agreement attached hereto as Annex I.

(c) The Credit Agreement is hereby further amended by restating Exhibit K in the
forms attached hereto as Exhibit K hereto.



--------------------------------------------------------------------------------

Section 2. Voluntary Reduction of Unutilized Commitments.

Pursuant to Section 3.02 of the Credit Agreement, the Borrower hereby terminates
the Total Unutilized Commitment in whole, effective as of the Third Amendment
Effective Date.

Section 3. Consent to Production Payment Transaction.

(a) The Borrower will enter into a Sale and Purchase Agreement (the “Sale and
Purchase Agreement”) with END PP Holdings LLC (together with any successors and
assigns, the “Purchaser”) and a Deed of Grant of a Production Payment (the “Deed
of Grant”) with the Purchaser pursuant to which EEUK will agree, subject to
certain conditions (i) to grant a production payment in an amount not to exceed
$125,000,000 over certain interests in its Oil and Gas Properties (the
“Production Payment Sale”) to the Purchaser and (ii) together with Holdings and
its Subsidiary Guarantors, to grant liens on their respective assets to secure
EEUK’s obligations under the Deed of Grant (the “Production Payment Liens” and,
collectively with the Production Payment Sale, the “Production Payment
Transaction”).

(b) The Lenders and the Collateral Agent hereby consent to the Production
Payment Transaction, and the grant by Holdings, EEUK and the Subsidiary
Guarantors of Liens on their respective assets to secure the EEUK’s obligations
under the Deed of Grant. In connection with the foregoing consent, EEUK hereby
directs the Collateral Agent to enter into an intercreditor agreement in the
form attached as Exhibit A and amendments thereto to effect the relative rights
of the Secured Creditors and the Purchaser with respect to the Liens securing
the Collateral as contemplated therein.

Section 4. Miscellaneous Provisions.

(a) In order to induce the Lenders to enter into this Third Amendment, each of
Holdings and the Borrower hereby represents and warrants that:

(i) all of the representations and warranties contained in the Credit Documents
are true and correct in all material respects both before and immediately after
giving effect to the Third Amendment Effective Date, with the same effect as
though such representations and warranties had been made on and as of Third
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date); and

(ii) no Default or Event of Default exists before or immediately after giving
effect to the amendments set forth in this Third Amendment on the Third
Amendment Effective Date.

(b) This Third Amendment is limited as specified herein and shall not constitute
a modification, acceptance or waiver of any other provision of the Credit
Documents, all of which other provisions are hereby ratified and confirmed and
are in full force and effect.

(c) This Third Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered (including by way of facsimile or other
electronic transmission) shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrower and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

(d) THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS RULES AND PRINCIPLES THEREUNDER
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(e) In consideration of the Administrative Agent’s execution of this Third
Amendment, each party hereto unconditionally and irrevocably acquits and fully
forever releases and discharges the Administrative Agent and all its affiliates,
partners, subsidiaries, officers, employees, agents, attorneys, principals,
directors and shareholders and its respective heirs, legal representatives,
successors and assigns (collectively, the “Releasees”) from any and all claims,
demands, causes of action, obligations, remedies, suits, damages and liabilities
of any nature whatsoever, whether now known, suspected or claimed, whether
arising under common law, in equity or under statute, which such party hereto
ever had or now has against any of the Releasees and which has arisen at any
time prior to the date hereof out of this Third Amendment, the Credit Agreement,
any other Credit Document or related documents, instruments or agreements or the
enforcement or attempted or threatened enforcement by any of the Releasees of
any of their respective rights, remedies or recourse related thereto
(collectively, the “Released Claims”) (but in each case referred to in this
Section 4(e), excluding any claims, demands, causes of actions, obligations,
remedies, suits, damages or liabilities to the extent same occurred by reason of
the gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). Each party hereto covenants and agrees never to commence,
voluntarily aid in any way, prosecute or cause to be commenced or prosecuted
against any of the Releasees any action or other proceeding based upon any of
the Released Claims.

(f) This Third Amendment shall become effective on the date (the “Third
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:

(i) the Administrative Agent receives an executed signed counterpart hereof from
(i) Holdings and the Borrower and (ii) (x) the Required Lenders consenting to
the amendments set forth in Section 1 hereof and the consent set forth in
Section 3 hereof and (y) each Lender executing this Third Amendment as an
Extending Lender consenting to the amendments set foth in Section 1(a) (in each
case, whether the same or different counterparts), and each such person shall
have delivered (including by way of facsimile or other electronic transmission)
the same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036
Attention: Daniela Krinshpun (facsimile number: 212-354-8113 / e-mail address:
daniela.krinshpun@whitecase.com); and

(ii) the Borrower shall have paid (a) to the Administrative Agent all fees and
reasonable and documented out-of-pocket expenses owing to it in connection with
this Third Amendment and shall have reimbursed the Administrative Agent for all
reasonable and documented out-of pocket legal expenses of White & Case LLP
incurred in connection with the Credit Agreement (including, without limitation,
in connection with this Third Amendment) and invoiced on or before the date
hereof, (b) any other fees then due and payable in connecton with this Second
Amendment, and (c) to the Administrative Agent on behalf of each Lender which
delivers to the Administrative

 

3



--------------------------------------------------------------------------------

Agent (or its counsel) an executed counterpart hereof as an Extending Lender on
or prior to the Third Amendment Effective Date, a non-refundable cash fee (the
“Upfront Fee”) in Dollars in an amount equal to 125 basis points (1.25%) of the
aggregate amount of such Extending Lender’s Commitments being extended pursuant
to this Third Amendment. The Upfront Fee shall be due and payable by the
Borrower to the Administrative Agent for distribution to the relevant Lenders on
or prior to the Third Amendment Effective Date.

(g) From and after the Third Amendment Effective Date, all references in each
Credit Document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as modified hereby.

(h) After the execution and delivery to the Administrative Agent of a fully
executed copy of this Third Amendment by the parties hereto, this Third
Amendment may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Credit Documents
pursuant to Section 11.12 of the Credit Agreement.

(i) The Borrower agrees that any failure to pay any fee payable by it to the
Administrative Agent in connection with this Amendment within one Business Day
after the Third Amendment Effective Date shall constitute an immediate Event of
Default under the Credit Agreement.

*     *     *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment and Consent to Credit Agreement to be duly executed and
delivered as of the date first above written.

 

ENDEAVOUR INTERNATIONAL CORPORATION By:   /s/ Catherine Stubbs  

Name:  Catherine Stubbs

 

Title:    Authorized Signatory

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

ENDEAVOUR ENERGY UK LIMITED By:   /s/ Catherine Stubbs  

Name:  Catherine Stubbs

 

Title:    Director

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

CYAN PARTNERS, LP, as Administrative Agent By:   /s/ Jonathan Tunis   Name:  
Title:

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF APRIL 12, 2012 AND AS AMENDED BY THE FIRST
AMENDMENT TO CREDIT AGREEMENT; U.S. SECURITY AGREEMENT AND SUBSIDIARIES GUARANTY
DATED AS OF MAY 31, 2012 AND THE SECOND AMENDMENT TO CREDIT AGREEMENT DATED AS
OF OCTOBER 10, 2012.

By executing this signature page:

 

A. as an existing Lender that is an Extending Lender, the undersigned
institution agrees (i) to the terms of the Third Amendment and the Credit
Agreement (as modified by the Third Amendment) and (ii) on the terms and subject
to the conditions set forth in the Third Amendment and the Credit Agreement (as
modified by the Third Amendment), to extend and convert all or a portion of its
Existing Commitment in the aggregate amount set forth below under the heading
“Amount of Existing Commitments to be Extended”;

 

B. as an existing Lender that is not an Extending Lender (any such Lender, a
“Non-Extending Lender”), the undersigned institution agrees to the terms of the
Third Amendment and the Credit Agreement (as modified by the Third Amendment),
but NOT to extend and convert any of its Existing Commitments into Extended
Commitments.

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

NAME OF LENDER: Cyan P1 Investments, LP

 

Executing as an EXTENDING LENDER:     By:   /s/ Ashok Nayyar   Name: Ashok
Nayyar   Title: Manager

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment  to be Extended  

$20,000,000.00

   $ 20,000,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: Farallon Capital Partners, L.P.

 

Executing as an EXTENDING LENDER:         By:   /s/ Michael G. Linn     By:
Farallon Partners, L.L.C.   Name: Michael G. Linn     its General Partner  
Title: Managing Member    

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment to be Extended  

$9,440,000.00

   $ 9,440,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: Farallon Capital Institutional Partners, L.P.

 

Executing as an EXTENDING LENDER:         By:   /s/ Michael G. Linn     By:
Farallon Partners, L.L.C.   Name: Michael G. Linn     its General Partner  
Title: Managing Member    

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment to be Extended  

$9,176,000.00

   $ 9,176,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: Farallon Capital Institutional Partners II, L.P.

 

Executing as an EXTENDING LENDER:         By:   /s/ Michael G. Linn     By:
Farallon Partners, L.L.C.   Name: Michael G. Linn     its General Partner  
Title: Managing Member    

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment to be Extended  

$520,000.00

   $ 520,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: Farallon Capital Institutional Partners III, L.P.

 

Executing as an EXTENDING LENDER:         By:   /s/ Michael G. Linn     By:
Farallon Partners, L.L.C.   Name: Michael G. Linn     its General Partner  
Title: Managing Member    

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment to be Extended  

$864,000.00

   $ 864,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: WHITEBOX CREDIT ARBITRAGE PARTNERS, L.P.

 

Executing as an EXTENDING LENDER:     By:   WHITEBOX CREDIT ARBITRAGE ADVISORS,
LLC, its General Partner     By:   WHITEBOX ADVISORS, LLC, its Managing Member
    By:   /s/ Jonathan Wood   Name: Jonathan Wood   Title: President

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment  to be Extended  

$5,750,000.00

   $ 5,750,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

Executing as an EXTENDING LENDER:     By:   WHITEBOX MULTI-STRATEGY, LLC, its
General Partner     By:   WHITEBOX ADVISORS, LLC, its Managing Member     By:  
/s/ Jonathan Wood   Name: Jonathan Wood   Title: President

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment  to be Extended  

$7,084,000.00

   $ 7,084,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: PANDORA SELECT PARTNERS, L.P.

 

Executing as an EXTENDING LENDER:     By:   PANDORA SELECT ADVISORS, LLC, its
General Partner     By:   WHITEBOX ADVISORS, LLC, its Managing Member     By:  
/s/ Jonathan Wood   Name: Jonathan Wood   Title: President

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment  to be Extended  

$4,666,000.00

   $ 4,666,000.00   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: CREDIT SUISSE LOAN FUNDING LLC

 

Executing as an EXTENDING LENDER:     By:   /s/ Robert Healey   Name: Robert
Healey   Title: Authorized Signatory

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment  to be Extended  

$2,003,557.76

   $ 2,003,557.76   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

EXTENDING LENDER

 

NAME OF LENDER: BLT 34 LLC

 

Executing as an EXTENDING LENDER:     By:   /s/ Robert Healey   Name: Robert
Healey   Title: Authorized Signatory

For any Lender requiring a second signature line:

 

    By:  

 

  Name:   Title:

 

Principal amount of Existing

Commitment held by Extending

Lender

   Amount of Existing
Commitment  to be Extended  

$44,706,257.58

   $ 44,706,275.58   

 

Signature Page to Endeavour Third Amendment



--------------------------------------------------------------------------------

ANNEX I

AMENDED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”) is dated as of
[                    ] and is entered into by and between [the][each] Assignor
identified in item 1 below ([the] [each, an] “Assignor”) and [the] [each]
Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”). The Standard Terms and
Conditions for Assignment and Assumption Agreement set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations identified
below ([the] [each, an] “Assigned Interest”). [Each] [Such] sale and assignment
is without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment, without representation or warranty by [the][any] Assignor.

 

[1.    Assignor:

 

 

    

2.      Assignee:

                                                               ]2     

[1][3].  Credit Agreement:

  Credit Agreement, dated as of April 12, 2012, among Endeavour International
Corporation (“Holdings”), Endeavour Energy UK Limited (the “Borrower”), the
Lenders party thereto from time to time, and Cyan Partners, LP, as
Administrative Agent.

[2.    Assigned Interest:3

      

 

1  This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.

2  If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.



--------------------------------------------------------------------------------

Exhibit K

Page 2

 

 

Assignor

  

Assignee

   Aggregate Amount of Non-
Extended Commitments /
Loans for all Lenders    Amount of Non-
Extended
Commitments /
Loans Assigned [Name of Assignor]    [Name of Assignee]   

 

  

 

[Name of Assignor]    [Name of Assignee]   

 

  

 

 

Assignor

  

Assignee

   Aggregate Amount of
Extended Commitments /
Loans for all Lenders    Amount of
Extended
Commitments /
Loans Assigned [Name of Assignor]    [Name of Assignee]   

 

  

 

[Name of Assignor]    [Name of Assignee]   

 

  

 

 

3  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.



--------------------------------------------------------------------------------

Exhibit K

Page 3

 

 

[3. Assigned Interest:4

 

Aggregate Amount of

Commitments / Loans for all

Lenders

   Amount of Commitments /
Loans Assigned  

$                        

   $                            

Effective Date                         ,         ,         .

 

Assignor[s] Information

      

Assignee[s] Information

      Payment Instructions:  

 

  Payment Instructions:   

 

 

 

    

 

 

 

    

 

 

 

    

 

 

Reference:                                                                    

     Reference:                                                             
Notice Instructions:  

 

  Notice Instructions:   

 

 

 

    

 

 

 

    

 

 

 

    

 

 

Reference:                                                                   

     Reference:                                                             

 

4  Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a single Assignor for an assignment to a single Assignee.



--------------------------------------------------------------------------------

Exhibit K

Page 4

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

   

ASSIGNEE

[NAME OF ASSIGNEE]5

By:         By:       Name:       Name:   Title:       Title:

 

5  Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.



--------------------------------------------------------------------------------

Exhibit K

Page 5

 

 

[Consented to and]6 Accepted:

 

CYAN PARTNERS, LP,

as Administrative Agent

By:       Name:   Title:

 

[ENDEAVOUR ENERGY UK LIMITED,

as Borrower

By:     Name:   Title:]7  

 

6  Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 11.04(b)(y) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld, delayed or conditioned.

7  Insert only if (i) no Default or Event of Default or Default under the Credit
Agreement is then in existence, (ii) the assignment is being made to an Eligible
Transferee pursuant to 11.04(b)(y) of the Credit Agreement and (iii) assignment
is not being made before the Syndication Date. Consent of the Borrower shall not
be unreasonably withheld, delayed or conditioned.



--------------------------------------------------------------------------------

ANNEX I

TO

EXHIBIT K

ENDEAVOUR ENERGY UK LIMITED

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of Holdings, any of its Subsidiaries or affiliates or any
other Person obligated in respect of any Credit Document or (iv) the performance
or observance by Holdings, any of its Subsidiaries or affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender, (B) a parent company and/or an affiliate of [the][each] Assignor
which is at least 50% owned by [the][each] Assignor or its parent company, (C) a
fund that invests in bank loans and is managed by the same investment advisor as
a Lender, by an affiliate of such investment advisor or by a Lender or (D) an
Eligible Transferee under Section 11.04(b)(y) of the Credit Agreement;
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of [the][its] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01(b) and (c) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase
[the][its] Assigned Interest on the basis of which it has made such analysis and
decision and (v) if it is organized under the laws of a jurisdiction outside the
United States, it has attached to this Assignment any tax documentation
requested by the Borrower pursuant to the terms of Section 4.04(a)(vii) of the
Credit Agreement, duly completed and executed by it; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, [the][each]
Assignor, or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (c) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Credit Documents as are delegated to or otherwise conferred upon
the Administrative Agent or the Collateral Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto
and (d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

Annex I

to Exhibit K

Page 2

 

[The][each] Assignee acknowledges and agrees that (a) no fiduciary or advisory
relationship between [the][any] Assignee and [the][any] Assignor and/or the
Administrative Agent is intended to be or has been created in respect of any of
the transactions contemplated by this Assignment, (b) [the][each] Assignor and
the Administrative Agent, on the one hand, and [the][each] Assignee, on the
other hand, have an arms-length business relationship that does not directly or
indirectly give rise to, nor does [the][any] Assignee rely on, any fiduciary
duty on the part of [the][any] Assignor and/or the Administrative Agent,
(c) [the][each] Assignee is capable of evaluating and understanding, and
[the][each] Assignee understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Assignment, (d) each of the Administrative
Agent, [the][each] Assignor or any of their respective affiliates may have
received fees or other compensation from Holdings or any of its affiliates in
connection with the Credit Agreement which may or may not be publicly disclosed
and such fees or compensation do not affect [the][each] Assignee’s independent
credit decision to enter into the transactions contemplated by this Assignment,
and (e) [the][each] Assignee waives, to the fullest extent permitted by law, any
claims [it][they] may have against each of the Administrative Agent, [the][any]
Assignor or any of their respective affiliates for breach of fiduciary duty or
alleged breach of fiduciary duty, in each case relating to this Assignment, and
agree that each of the Administrative Agent, [the][each] Assignor or any of
their respective affiliates shall have no liability (whether direct or indirect)
to [the][any] Assignee in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of [the][each]
Assignee, including [the][each] Assignee’s stockholders, employees or creditors,
in each case relating to this Assignment.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date and the recordation of
this Assignment by the Administrative Agent on the Register pursuant to
Section 11.15 of the Credit Agreement, (i) [the][each] Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender thereunder and under the other Credit
Documents and (ii) [the][each] Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL
OBLIGATIONS LAW).

*    *    *